                                                               Case 2:20-cv-01112-KJM-DMC Document 29 Filed 08/13/21 Page 1 of 4



                                                     1 Anne L. Collins, SBN 244287
                                                       Gabriela D. Flowers, SBN 273850
                                                     2 Travis E. Cochran, SBN 285776
                                                       LOZANO SMITH
                                                     3 One Capitol Mall, Suite 640
                                                       Sacramento, CA 95814
                                                     4 Telephone: (916) 329-7433
                                                       Facsimile: (916) 329-9050
                                                     5
                                                       Attorneys for Defendants, CALIFORNIA PINES
                                                     6 COMMUNITY SERVICES DISTRICT, RON SHERER
                                                       and RYAN SHERER
                                                     7

                                                     8                                    UNITED STATES DISTRICT COURT
                                                     9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
                                                    10
One Capitol Mall, Suite 640, Sacramento, CA 95814




                                                    11 CHAD COATES, JOSHUA B. LUSK, JOSHUA                      Case No. 2:20-cv-01112-KJM-DMC
                                                       C. HICKS, JORDAN C. VERECE,
      Tel 916-329-7433 Fax 916-329-9050




                                                    12                                                          STIPULATION REGARDING EXTENSION
                                                                        Plaintiffs,                             OF TIME FOR NON-EXPERT AND
               LOZANO SMITH




                                                    13                                                          EXPERT DISCOVERY DEADLINES;
                                                             vs.                                                ORDER
                                                    14
                                                       CALIFORNIA PINES COMMUNITY                               (L.R. 144)
                                                    15 SERVICES DISTRICT, RON SHERER, RYAN
                                                       SHERER,
                                                    16

                                                    17                          Defendants.
                                                    18

                                                    19
                                                    20          Plaintiffs Chad Coates et al., (“Plaintiffs”) and Defendants California Pines Community Services
                                                    21 District (“District”) et al., (“Defendants”) (collectively herein, “Parties”), through their respective

                                                    22 counsel of record, hereby stipulate to an extension of time for Non-Expert and Expert Discovery

                                                    23 deadlines in the above-captioned action and agree as follows:

                                                    24          1. WHEREAS, the Parties acknowledge that the Court’s Order directs that requests to extend a
                                                    25 deadline must be submitted and approved by the Court (Document No. 23);

                                                    26          2. WHEREAS, on June 10, 2021, the Parties filed a Stipulation Regarding Extension of Time
                                                    27 for Non-Expert and Expert Discovery Deadlines; [Proposed] Order (Document 26), stipulating to a sixty

                                                    28
                                                         ____________________________________________________________________________________________________
                                                         Stipulation Re: Extension of Time for Non-Expert                            Coates et al. v. CA Pines et al.
                                                         and Expert Discovery Deadlines; [Proposed] Order                       Case No. 2:20-cv-01112-KJM-DMC
                                                                 Case 2:20-cv-01112-KJM-DMC Document 29 Filed 08/13/21 Page 2 of 4



                                                     1   (60) day extension to complete non-expert and expert discovery and requesting the Court approve the

                                                     2   same;

                                                     3           3. WHEREAS, on June 24, 2021, the Court approved the Parties request and ordered that the

                                                     4   non-expert and expert discovery deadlines by extended by sixty (60) days (Document 27);

                                                     5           4. WHEREAS, the Parties desire an additional extension to complete non-expert and expert

                                                     6   discovery to allow the Parties to continue to engage in discussions regarding potential settlement of the

                                                     7   matter and seek to avoid any additional costs while engaging in such discussions; and

                                                     8           5. WHEREAS, the Parties also recognize that many of the relevant individuals in this matter are

                                                     9   engaged in firefighter-related services and that additional time to complete non-expert and expert
                                                    10   discovery may be necessary due to the ongoing wildfire season.
One Capitol Mall, Suite 640, Sacramento, CA 95814




                                                    11           6. THEREFORE, the Parties hereby stipulate and request that the Court continue the deadline
      Tel 916-329-7433 Fax 916-329-9050




                                                    12   for the Parties to complete non-expert discovery and all motions pertaining to non-expert discovery by
               LOZANO SMITH




                                                    13   sixty (60) days, to October 29, 2021.

                                                    14           7. THEREFORE, the Parties hereby stipulate and request that the Court continue the deadline

                                                    15   for the Parties to complete expert discovery and all motions pertaining to expert discovery by sixty (60)

                                                    16   days, to January 7, 2022.

                                                    17           8. THEREFORE, the Parties hereby stipulate and request that the Court continue the deadline

                                                    18   for the Parties to exchange initial lists of expert witnesses by sixty (60) days, to November 29, 2021.

                                                    19   IT IS SO STIPULATED.
                                                    20   As Authorized on July 20, 2021                        Respectfully Submitted,
                                                    21
                                                                                                               LAW OFFICE OF STEPHAN R. WATTENBERG
                                                    22
                                                                                                                /s/ Stephan R. Wattenberg______________
                                                    23                                                         STEPHAN R. WATTENBERG
                                                                                                               Attorney for Plaintiffs
                                                    24                                                         Chad Coates, Joshua B. Lusk, Joshua C. Hicks,
                                                    25                                                         Jordan C. Verece

                                                    26   [SIGNATURES CONTINUED ON NEXT PAGE]

                                                    27

                                                    28
                                                         ____________________________________________________________________________________________________
                                                         Stipulation Re: Extension of Time for Non-Expert -2-                        Coates et al. v. CA Pines et al.
                                                         and Expert Discovery Deadlines; [Proposed] Order                       Case No. 2:20-cv-01112-KJM-DMC
                                                               Case 2:20-cv-01112-KJM-DMC Document 29 Filed 08/13/21 Page 3 of 4


                                                         Dated: July 20, 2021                                  Respectfully Submitted,
                                                     1

                                                     2                                                         LOZANO SMITH

                                                     3
                                                                                                               /s/ Anne L. Collins
                                                     4                                                         ANNE L. COLLINS
                                                                                                               GABRIELA D. FLOWERS
                                                     5
                                                                                                               TRAVIS C. COCHRAN
                                                     6                                                         Attorneys for Defendants
                                                                                                               California Pines Community Services District,
                                                     7                                                         Ron Sherer, Ryan Sherer

                                                     8

                                                     9
                                                    10
One Capitol Mall, Suite 640, Sacramento, CA 95814




                                                    11
      Tel 916-329-7433 Fax 916-329-9050




                                                    12
               LOZANO SMITH




                                                    13

                                                    14

                                                    15

                                                    16

                                                    17

                                                    18

                                                    19
                                                    20

                                                    21

                                                    22

                                                    23

                                                    24

                                                    25

                                                    26
                                                    27

                                                    28
                                                         ____________________________________________________________________________________________________
                                                         Stipulation Re: Extension of Time for Non-Expert -3-                        Coates et al. v. CA Pines et al.
                                                         and Expert Discovery Deadlines; [Proposed] Order                       Case No. 2:20-cv-01112-KJM-DMC
                                                               Case 2:20-cv-01112-KJM-DMC Document 29 Filed 08/13/21 Page 4 of 4



                                                     1                                                    ORDER

                                                     2          Pursuant to the foregoing Stipulation of the Parties, and GOOD CAUSE APPEARING

                                                     3   THEREFORE, IT IS HEREBY ORDERED:

                                                     4          1. The deadline for the Parties to complete non-expert discovery and all motions pertaining to

                                                     5   non-expert discovery is extended by sixty (60) days, to October 29, 2021.

                                                     6          2. The deadline for the Parties to complete expert discovery and all motions pertaining to expert

                                                     7   discovery is extended by sixty (60) days, to January 7, 2022.

                                                     8          3. The deadline for the Parties to exchange initial lists of expert witnesses is extended by sixty

                                                     9   (60) days, to November 29, 2021.
                                                    10   IT IS SO ORDERED.
One Capitol Mall, Suite 640, Sacramento, CA 95814




                                                    11
      Tel 916-329-7433 Fax 916-329-9050




                                                    12   Dated: August 12, 2021
               LOZANO SMITH




                                                    13                                                       ____________________________________
                                                                                                             DENNIS M. COTA
                                                    14                                                       UNITED STATES MAGISTRATE JUDGE
                                                    15

                                                    16

                                                    17

                                                    18

                                                    19
                                                    20

                                                    21

                                                    22

                                                    23

                                                    24

                                                    25

                                                    26
                                                    27

                                                    28
                                                         ____________________________________________________________________________________________________
                                                         Stipulation Re: Extension of Time for Non-Expert -4-                        Coates et al. v. CA Pines et al.
                                                         and Expert Discovery Deadlines; [Proposed] Order                       Case No. 2:20-cv-01112-KJM-DMC
